Citation Nr: 1224816	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  05-33 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for a claimed lumbar spine disorder to include degenerative disc disease. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Donohue, Counsel



INTRODUCTION

The Veteran served on active duty from August 1966 to August 1969.  He also served in the Army National Guard from February 1979 to January 1997 with numerous periods of active duty for training (ACDUTRA), including one period in June 1995. 

This matter initially came before the Board of Veterans' Appeals (Board) from February 2004 and January 2005 rating decisions by the RO. 

In the January 2005 rating decision, the RO determined that new and material evidence had not been received to reopen the claim of service connection for degenerative disc disease of the lumbar spine. 

In January 2008, the Board reopened the Veteran's claim and remanded the matter to the RO for additional development of the record and readjudication.  

The Board also remanded the claim to the RO for additional development of the record in February 2012. 

In his Substantive Appeal, the Veteran requested a personal hearing with the Board. However, he withdrew this request in writing in February 2007. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The other issues of service connection for peripheral neuropathy of the bilateral feet and a total disability rating due to individual unemployability by reason of service-connected disability have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction and must refer them to the attention of  the AOJ for any indicated action.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

In February 2012, the Board remanded the case for an additional VA examination after finding that the August 2010 VA examination report did not address whether any current lumbar spine disability was aggravated by a June 1995 ACDUTRA injury.  The record reflects that the Veteran was afforded a subsequent VA examination in April 2012.

The Veteran, through his representative, has argued that the April 2012 VA examination is inadequate because the examiner failed to address the question of aggravation.  See the June 2012 Appellant's Brief.  

The Board regrets the delay associated with this remand, especially considering that this matter was the subject of two previous remands, however, the Veteran is correct in that the April 2012 VA examiner did not address the questions posed by the Board. 

Here, the record includes a June 1995 Statement of Medical Examination and Duty Status which reported that the Veteran complained of back pain after lifting boxes onto a truck. A medical opinion in the report indicated that the accident was incurred in the line of duty. A Unit Member noted that the Veteran was present for duty and was on ACDUTRA during the time of the injury. 

The additional medical records from Womack Army Medical Center confirm that the Veteran was treated for lower back strain in June 1995.  It also was noted that the prior medical history included the notation that he had had two back operations with the last one being performed in 1987. An examination revealed that back flexion caused pain. Straight leg raising was negative. The assessment was that of lower back strain. The Veteran was placed on profile for 7 days. 

Private treatment records dated prior to June 1995 noted that the Veteran had sustained various back injuries at his work in the private sector and in connection with motor vehicle accidents.  

A review of the record shows that chronic musculoskeletal low back pain was assessed in September 1974 and that he underwent a lumbar laminectomy for removal of a disc fragment at L5-S1 on the right in March 1982.  In June 1983, acute lumbosacral strain was assessed, and the Veteran reported experiencing back pain after heavy lifting while in Reserve.  

In May 1984 and September 1986, musculoskeletal ligamentous strain was diagnosed. In October 1987, a ruptured lumbar disk at L5-S1 on the left was diagnosed, and he underwent a lumbar laminectomy. 

The National Guard treatment records reflect that periodic examinations in February 1979, December 1984, November 1988 and October 1992 noted that the Veteran had a normal spine. 

An August 1995 periodic examination report indicated that an examination of the spine was normal. The Veteran did report having recurrent back pain.  The record showed a diagnosis of lumbar spine degenerative disc disease.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  

Because the record does not indicate that the April 2012,VA examination answered the questions posed by the Board, (namely, whether the Veteran's pre-existing back disability increased in severity beyond the natural progression of the disease due to the June 1995 ACDUTRA injury) the case must be remanded so that the requested evidentiary development may be accomplished.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate action to contact the Veteran in order to obtain the names, addresses and approximate dates of treatment by any non-VA health care provider for his claimed lumbar spine disorder.  After the Veteran has signed the required releases, copies of any records not already associated with the claims folder should be obtained and associated with the claims folder. 

All attempts to procure records should be documented in the file. If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review. 

The RO also should notify the Veteran that he may submit medical evidence and treatment records to support his claim.

2.  The RO should take all indicated action to obtain copies of all records of treatment rendered the Veteran for the claimed lumbar spine disorder by the VA healthcare system since April 2012 and associate them with the record for the purpose of review. 

3.  The RO then should undertake to have the Veteran scheduled for a VA examination to determine nature and likely etiology of the claimed lumbar spine disorder.  

The claims file should be made available to the examiner for review in connection with the examination.  Any indicated testing also should be performed

After reviewing the record and examining the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current lumbar spine disability was caused or aggravated by a documented event or incident of his initial period of active service from August 1966 to August 1969 or his subsequent service with National Guard prior to June 1995.

In particular, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any pre-existing lumbar spine disability increased in severity beyond the natural progression due to the injury sustained during the period of ACDUTRA in June 1995. 

The examiner should clearly outline the rationale for any opinion expressed. If any requested medical opinion cannot be given, the examiner should state the reason(s) why.

4.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



